          Case 9:20-mj-00020-JDL Document 1 Filed 06/23/20 Page 1 of 4 PageID #: 1

  A091 (Rev. 12/031 Criminal Comnlaint
                                                                                              ; jl-m it-m
                                     United States District Cou& s, us. cuwotcourt
                                                                                                           totasEaBtem
                        EASTERN DISTRICT OF *                                                           - tfvas


                NITED STATES OF AMERICA
                                V.
                                                                                         CRIMINAL COMPLAINT
                      Jadelfrick Benton
                                                                                         Case Number: 9:20MJ 2-0




                  (Name and Address of Defendant)



         I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about 5/22/2020 in Angelina County, in
                                                                (Date)
the Eastern District of Texas defendant(s) did,

(Track Stat tory Language of Offe se)
 knowingly and unlawfully possess in and affecting interstate commerce a firearm, knowing he had been convicted of
 a crime punishable by imprisonment for a term exceeding on year,




in violation of Title 18                            United States Code, Section(s) 922(g) .
I further state that I am a(n)           Special Agent, ATF and that this complaint is based on the
                                                             Official Title
following facts:
 See attached Affidavit




Continued on the attached sheet and made a part of this complaint:




                                                                                  Printed Name of Co plainant


Sworn to before me and signed in my presence,

         '      2              7                                              at Tyler                               Texas
Date                                                                              City                               State


John D. Love                                Magistrate Judge
Name of Judge                               Title of Judge                        Signatureof Judge
        Case 9:20-mj-00020-JDL Document 1 Filed 06/23/20 Page 2 of 4 PageID #: 2



            AFFIDAVIT IN SUPPORT OF APPLICATION FOR ARREST WARRANT

    I, Jonathan Dickard, being duly sworn, depose and state that:

    I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF). I have
been so employed since March 2014, and I am currently assigned to the Tyler, Texas Field Office.
Prior to my employment with ATF, I was a peace officer for the Tyler Texas Police Department where I
was employed for approximately 4 and a half years as a commissioned law enforcement officer. During
my employment at the Tyler Police Department, I was a SWAT Operator, Property Crimes Investigator
and a Police Training Officer. I hold an Associate s Degree in Business from Tyler Junior College, a
Bachelor s Degree in Business Administration from the University of Texas at Tyler, and a Master’s
Degree in Business Administration from the University of Texas at Tyler. I am also a graduate of the
Federal Law Enforcement Training Center and the ATF National Academy.

As a result of my training and experience as an ATF Special Agent, I am familiar with certain federal
criminal laws, and I know that it is a violation of Title 18, United States Code, Section 922(g)(1) for a
person to possess a firearm when they have been convicted of a crime punishable by more than one year.

As detailed below, I believe that Jadelfrick Benton, B/M, date of birth of August 28, 1994, has violated
federal law, including Title 18, United States Code, Section 922(g)(1). This affidavit is intended to show
only that there is sufficient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

During the course of this investigation, I know or have been made aware of the following:

    1. On May 22, 2020, the Lufkin Police Department (LPD) received a call of a shooting that
        occurred at a residence in Lufkin, Texas. Lufkin, Texas is located in the Eastern District of
        Texas. Officers also responded to the CHI St. Luke’s Hospital in Lufkin, Texas, where a victim
        of the shooting, Courtney Brown, was being treated for injuries. LPD arrived at the hospital and
        met with Courtney Brown. The LPD officers observed a single gunshot wound to Brown’s
        forehead. Brown was alert and provided information about the shooting.

    2. Brown stated that three black males came to her residence in Lufkin, Texas on May 21, 2020,
        and told her and her husband, Jadelfrick Benton, that they wanted money Brown and Benton
        owed them. Brown stated she did not know what the three black males were talking about and
        that she did not owe them any money. The three black males then stated they would be back the
        next day.


    3. Brown stated on May 22, 2020, she, along with Benton and Derrick Wilson, were at her
        residence. At approximately 0300 hours, the same three black males came to the residence and
        started arguing with them over money in the driveway. Brown stated the three black males then
        started shooting at Brown, Benton, and Wilson. Brown stated she was struck in the head by one
        of the rounds. Brown stated she thought Benton fired back at the three black males.

    4. LPD arrived at the residence and discovered several cartridge casings outside the residence.

Affidavit - Pa e 1
       Case 9:20-mj-00020-JDL Document 1 Filed 06/23/20 Page 3 of 4 PageID #: 3



        LPD officers obtained a state search warrant for the location. Officers searched the residence and
        discovered a Clock 36 .45 pistol, bearing serial number VDN746. The Clock pistol was
        discovered next to Benton s wallet with his Texas identification card and his cellular telephone.

    5. On May 28, 2020, LPD officers were dispatched to an apartment in Lufkin, Texas, in regards to
        a burglary. The LPD officers met with the victim, Shaniqua Murphy. Murphy stated that her
        cousin, Jadelfrick Benton, had messaged her through Facebook at about 5:00 or 6:00 a.m. and
        asked where Benton could get a burner gun. Through my training and experience, the term
        burner gun is a firearm that could be used in an unlawful way and then burned or thrown away to
        prevent law enforcement from retrieving the firearm. Murphy stated she was not sure if Benton
        broke into her apartment, but did find it odd that her money was missing the same day that
        Benton was asking about a burner gun.

    6. On June 1, 2020, Jadelfrick Benton met with LPD investigators at the Lufkin Police
        Department. Benton stated he purchased the Clock pistol recovered from his residence during
        the search warrant. Benton stated he purchased the Clock pistol from Keenan Larue for $200
        approximately three or four days before the shooting. Benton stated Trevion Skillem, who was
        associated with Lame, wanted another $200 because the Clock was worth more than $200.
        Benton stated he was not going to pay more for the pistol. Benton stated that is why the three or
        four black males came to his residence the night before the shooting (May 21, 2020). Benton
        finally agreed to pay the $200 so he would not get shot or killed.

    7. Benton said the next mo ing (May 22, 2020) at approximately 0300 hours, the black males
        returned to the residence. Benton stated Skillem, who was one of the black males, took out a
        pistol as Skillem was approaching the residence. Benton stated he then fought with Skillem over
        the pistol and admitted a few rounds did go off. Benton stated he did hit Skillem with the pistol.
        Benton stated Lame was also at the scene as well. Benton stated he then held Skillem at
        gunpoint for a short time but then started fighting with Skillem again. Skillem told the other
        black males to shoot Benton but they did not initially act. Benton started to lose his grip on the
        firearm and he slammed Skillem to the ground. Benton stated that was when Lame and another
        unknown black male fired their weapons until they were empty. Benton stated he believed
        Skillem was shot by one of the other subjects he was with. Benton stated he believed Skillem
        shot Benton in the hand. Benton stated he waited in the woods until daylight.

    8. f contacted the Angelina County District Clerk’s Office and received a certified copy of a
        judgment in a criminal case showing that Jadelfrick Lumon Benton was convicted of the felony
        offense of Engaging in Organized Criminal Activity in the 217th District Court of Angelina
        County, Texas, in Case Number 2015-0908, on November 6, 2017. On March 17, 2016, Benton
        was placed on deferred adjudication for a period of 4 years. On November 6, 2017, Benton s
        deferred adjudication was revoked and he was sentenced to 13 months’ confinement in the State
        Jail Division of the Texas Department of Criminal Justice Institutional Division. By serving a
        sentence in the state jail division of the Texas penitentiary, Benton would have known that he
        was convicted of a felony offense.

    9. ATF Special Agent Craig Redden, who is an Interstate Nexus Expert, advised that the Clock

Affidavit - Page 2
       Case 9:20-mj-00020-JDL Document 1 Filed 06/23/20 Page 4 of 4 PageID #: 4



        pistol was not manufactured in Texas and therefore traveled in or affected interstate commerce
        prior to being located and seized in the Eastern District of Texas.




I believe that there is probable cause to believe that Jadelfrick Benton committed a violation of Title
18, United States Code, Section 922(g)(1) and shall so be brought forth to answer such charges.

I swear under penalty of perjury that the foregoing is true and correct to the best of my knowledge.




        SUBSCRIBED AND SWORN to before me this ay of June, 2020.



                                             Hondrable John D. Love
                                             United States Magistrate Judge
                                             Eastern District of Texas




Affidavit - Page 3
